DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to communication filed on January 14, 2021.

Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of new ground(s) of rejection.

Status of Claims

Claims 21-40 are pending, of which claims 21, 27 and 35 are in independent form. Claims 21-40 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakano et al. (US 2010/0258627 A1) in view of Meek et al. (US 2012/0297080 A1). 

Regarding claim 1-20. (Canceled).

Regarding claim 21, Nakano teaches a method comprising: obtaining a query that references relational data items from a relational data table (i.e., FIG. 3 shows a relational data table 1081, and FIG. 4 shows an end-of-relation table 1082. The relational data table 1081 includes the following entry elements; "Data ID", "ID1", "ID2", "Date and time started", "Date and time ended", "Start flag", and "End flag". The element "Data ID" is identification information that is uniquely provided to represent each relational data. The element "ID1" indicates identification information of an object item contained in commodity packing relation, and the element "ID2" indicates identification information of a container containing the object item in commodity packing relation; [0057]). 
	Nakano teaches adapting the relational data items, however Nakano does not explicitly disclose a stream engine. 
	Meek teaches a stream may be viewed as a relation or table that changes over time; [0002]. This is similar to Nakano teaching because of using a relational data table; [0057]).
	Meek teaches processing by a stream engine to obtain streaming events (i.e., a timestamp of the streaming event is obtained. For example, referring to FIG. 5, the event receiver 515 may deduce (e.g., based on data available to the stream engine 510), extract (e.g., from the streaming event), request (e.g., from the event source), or perform other actions to obtain a timestamp of the streaming event; [0104]).
	Meek teaches processing the streaming events with the stream engine to obtain incremental results (i.e., The temporal processor 520 is a component that is operable to order streaming events deterministically. In one embodiment, the temporal processor may implement the following algorithm; [0074] see Table in the specification).  
	Meek teaches outputting the incremental results in response to the query (i.e., needed, provide the stream data to the stream object, receive output data, if any, from the stream object, and tear down the stream object after the stream object no longer needs to maintain state data; [0082]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Nakano and Meek before him/her, to modify the method of Nakano with the teaching of Meek to improve the traceability. The motivation to combine is apparent in Nakano’s reference, because of a traceability system for keeping track of physical distribution states of commodity items/products; (see Nakano, [0044]). Therefore, it would be advantageous to have a timestamp for traceability; (see Meek, [0001]).

Regarding claim 22, Nakano teaches wherein adapting the relational data items for processing by the stream engine comprises associating different progress intervals with different relational data items (i.e., it may be company policy that P.O. boxes cannot be used as the mailing address for purchase orders. Rules that apply to data items, such as the "no P.O. box mailing address" rule, are generally referred to as "domain logic"; [col. 1 line 18]).

Regarding claim 23, Nakano teaches wherein the relational data items lack explicit temporal data (i.e., the relational data includes temporal element information indicating the start and end of a correspondence relationship (packing-unpacking relationship) between each article and a container therefor, i.e., temporal element information regarding continuance (or discontinuance) of each correspondence relationship therebetween; [0012]).

Regarding claim 24, Nakano teaches outputting at least some of the incremental results before all of the relational data items from the relational data table have been processed (i.e., see at least FIG. 7 for the outputting of incremental results).
Regarding claim 25, Lyons teaches configuring the different progress intervals to cause different streaming events to begin at different times and to end concurrently, wherein the configuring causes all of the relational data items to contribute to a final result produced by the stream engine (i.e., the communication section 101 obtains output information from the control section 102, and sends the output information thus obtained to the PC 300 at each distribution site in accordance with the kind of the output information and conditions specified therefor; [0051]).

Regarding claim 25, Meek further teaches configuring the different progress intervals to cause different screaming events to begin at different times and to end concurrently (i.e., Turning to FIG. 6, at block 305, the actions begin. At block 610 a streaming event is received. For example, referring to FIG. 5, the event receiver 515 may receive streaming data from an event source such as a file, process, memory location, or the like; [0084]).

Regarding claim 26, Nakano teaches wherein the different progress intervals are configured to group multiple rows of relational data items together in individual progress intervals (i.e., see at least FIG. 24 for grouping).

Regarding claim 27, Nakano teaches  a system comprising: one or more processors; and one or more computer-readable storage media comprising instructions
which, when executed by the one or more processors, cause the one or more processors to: obtain relational data items that lack explicit temporal ordering (i.e., Still further, the following aspects are also included in the present invention. In a configuration information complementing traceability system for complementing configuration information indicating states of physical distribution of individual articles (commodity products/items) according to the present invention, there are provided an input acceptance section for accepting article identification information for identifying each article in a predetermined stage of the physical distribution, container identification information for identifying each container for containing the article, and relational data indicating a corresponding relationship including temporal element information regarding the article identification information and the container identification information; [0012]).
	Nakano teaches derive streaming events from the relational data items, the streaming events having explicit temporal ordering (i.e., the relational data includes temporal element information indicating the start and end of a correspondence relationship (packing-unpacking relationship) between each article and a container therefor, i.e., temporal element information regarding continuance (or discontinuance) of each correspondence relationship therebetween; [0012]).
	Nakano teaches adapting the relational data items, however Nakano does not explicitly disclose a stream engine. 
	Meek teaches a stream may be viewed as a relation or table that changes over time; [0002]. This is similar to Nakano teaching because of using a relational data table; [0057]).
	Meek teaches execute a stream engine that performs incremental processing on the streaming events derived from the relational data items to obtain
incremental results and output the incremental results (i.e., the stream operator 205 may rely on a streaming framework to determine a timestamp for the output data. For example, the streaming framework may assign the output data to the timestamp that triggered the input data that was provided to the stream operator 205; [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Nakano and Meek before him/her, to modify the method of Nakano with the teaching of Meek to improve the traceability. The motivation to combine is apparent in Nakano’s reference, because of a traceability system for keeping track of physical distribution states of commodity items/products; (see Nakano, [0044]). Therefore, it would be advantageous to have a timestamp for traceability; (see Meek, [0001]).

Regarding claim 28, Nakano teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: send the incremental results over a computer network to a requesting device (i.e., see at least FIG. 1).

Regarding claim 29, Meek teaches wherein the incremental processing performed on the streaming events includes streaming selection operations, streaming projection operations, and streaming join operations (i.e., if the operator averages twenty data points and then terminates, after receiving the twenty data points and providing the output data, the stream operator 205 may indicate that the state data 210 may be discarded. In response, the streaming framework may free the memory associated with the state data 210 as well as the memory, if any, allocated to code of the stream operator 205; [0044]).

Regarding claim 30, Meek teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: derive the streaming events by associating monotonically-increasing values with the relational data items (i.e., The middle area 406 illustrates states of the stream object. The lower area 407 illustrates output data of the stream object. Time increases such that time 414 is after time 413 which is after time 412 which is after time 411; [0059]).

Regarding claim 31, Meek teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: use row identifiers of the relational data items to derive the explicit temporal ordering of the streaming events (i.e., the temporal processor may call the given stream object multiple times before processing the event by the determined stream object if the given stream object indicates one or more additional activation times that are prior to or equal to the timestamp; [0079]).

Regarding claim 32, Meek teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: partition the relational data items using a particular attribute of the relational data items (i.e., The stream data may include a timestamp and a payload. For example, referring to FIG. 3, when the streaming framework component 305 receives input data, it may determine which of the stream objects 310 to which to provide the input data based on the input data and partitioning data/conditions. For example, if the stream data is from a country with a starting letter of U, the streaming framework component 305 may provide the input data to the stream object that handles stream data starting with U; [0093]).
	Nakano teaches assign the particular attribute of the relational data items to corresponding streaming events as a progress attribute (i.e., a traceability system to meet the following two basic requirements; the one requirement is a "tracing-forward" function for enabling identification of individual commodity items/products on an accurate unit-of-management basis with the progress of distribution thereof, and the other requirement is a "tracing-back" function for enabling retrospective retrieval of record data of individual commodity items/products after the progress of distribution thereof through some processes; [0003]).

Regarding claim 33, Nakano teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: manipulate the progress attribute of the streaming events to concurrently expire groups of relational data items that share a given value for the particular attribute (i.e., see at least FIG. 5 for processing of the streaming events).

Regarding claim 34, Nakano teaches wherein the instructions, when executed by the one or more processors, cause the one or more processors to: manipulate another progress attribute of the incremental results so that the incremental results do not expire with the groups of relational data items (i.e., "Traceability" means a functional feature that enables commodity tracing in physical distribution, i.e., a functional capability that allows post-checking of history records, destinations, locations, packing configurations/contents, change/alteration records, and other distribution conditions of commodity items/products on a unit-of-management basis. It is required for a traceability system to meet the following two basic requirements; the one requirement is a "tracing-forward" function for enabling identification of individual commodity items/products on an accurate unit-of-management basis with the progress of distribution thereof, and the other requirement is a "tracing-back" function for enabling retrospective retrieval of record data of individual commodity items/products after the progress of distribution thereof through some processes; [0003]).

Regarding claim 35. Claim 35 is essentially the same as claims 21 and 27 above except that it sets forth the claimed invention as a hardware computer-readable medium rather than a method and rejected for the same reasons as applied hereinabove.

Regarding claim 36, Nakano teaches wherein the data items are relational data items from a relational data table (i.e., see at least FIG. 3).

Regarding claim 37, Nakano teaches the acts further comprising: reading the data items in sequential order from corresponding physical locations on a storage device into main memory; and performing the incremental processing with the stream engine entirely in
main memory (i.e., see at least FIG. 1).

Regarding claim 38, Nakano teaches the acts further comprising: manipulating progress data associated with the streaming events to ensure that the incremental processing is performed entirely in main memory (i.e., Implemented as a so-called server, the traceability data center 100 has a communication section 101 including such devices as a modem, router, and terminal adapter, a control section 102, a relational data search section 103, a complementary relational data memory register section 104, a relational data register section 105, a complementary relational data referencer management section 106, a complementary relational data memory DB 107, a relational data DB 108, and a complementary relational data referencer DB 109; [0050]).

Regarding claim 39, Nakano teaches displaying a graphical user interface comprising a control element for configuring a specified number of data items to include in respective data groups; and configuring the streaming events so that the specified number of data items are processed together within respective increments of the
incremental processing (i.e., see at least FIG. 2).

Regarding claim 40, Nakano teaches updating the graphical user interface to reflect the incremental results as the incremental results are produced by the stream engine (i.e., The PC 200 is used for management of commodity items/products to be packed in container cases or unpacked therefrom or to be loaded to pallets or unloaded therefrom. The PC 200 includes a communication section 204 including such devices as a modem, router, and terminal adapter, an input section 201 including such input devices as a mouse and keyboard, an output section 202 including such output devices as a display and printer, a control section 203, a complementary relational data update information receiving section 206, and a relational data local DB 205. The term "relational data" as used herein refers to data indicating when commodity items/products were packed into container cases or loaded to pallets and when the commodity items/products were unpacked from the container cases or unloaded from the pallets; [0044]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8/11/2021